Cardona, P. J., Mercure and Casey, JJ.,
concur.
Peters, J. (dissenting). I respectfully dissent. The determination under review is not supported by substantial evidence.
As the head canine officer for the Chemung County Sheriffs Department, petitioner was required to maintain, transport and shelter, in a kennel in his home, a German Shepard owned by the Department. Pursuant to departmental policy, such dog was specially trained and solely responsive to the orders and commands of petitioner. The Department considered the dog to be petitioner’s partner and it was therefore required to carry a badge and accompany petitioner on each one of his shifts.
As part of petitioner’s assignment to the road patrol, he was provided with a marked vehicle. Petitioner testified that he would radio in at the beginning of each shift when his police vehicle was loaded with the dog and equipment and would radio out at the conclusion of the shift after the dog was placed back in its kennel. On the date of the accident, petitioner, still in uniform, was in his marked vehicle transporting the dog directly back to its kennel in order to conclude his scheduled shift. As was his routine, he had not yet called to radio out.
Unlike Matter of Triolo v New York State Employees’ Retirement Sys. (118 AD2d 926), where petitioner was injured as she drove home for lunch, Matter of Pucillo v Regan (98 AD2d 877, affd 62 NY2d 736), where a police supervisor in command 24 hours a day, seven days a week, was injured when he drove in his police vehicle to a shopping center to pick up his daughter and transport her home, or Matter of Maso v Regan (81 AD2d 734), where an accident occurred after a municipal employee left her employment and went out to the parking lot to get into her personal car, petitioner here did not engage in any personal activity either prior to or at the time of the accident to warrant the finding by respondent that petitioner was not in service at the time of the accident. Moreover, it was uncontroverted that petitioner’s duties and obligations with re*796spect to his canine partner "did not cease the minute he left the premises, but continued for a reasonable time necessary to [transport the dog back to its shelter and place it in its kennel and then] make his call to the precinct” (Matter of Sorli v Levitt, 77 AD2d 773, 775 [Mikoll, J., dissenting], appeal dismissed, 52 NY2d 897). I do not find petitioner’s statement in his application for benefits or the workers’ compensation report filed by his employer to be inconsistent with petitioner’s testimony that the accident occurred when his scheduled shift was over but not when his duties in relation thereto had been completed.
I find the evidence, in its totality, to conclusively establish that petitioner sustained his claimed injury at a time when he was in the process of performing his routinized job-related duties (see, Matter of De Zago v New York State Police & Firemen’s Retirement Sys., 157 AD2d 957) and therefore must conclude that respondent’s determination was not supported by substantial evidence.
Adjudged that the determination is confirmed, without costs, and petition dismissed.